Citation Nr: 1508298	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  14-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether termination of payment of a Survivor's Pension effective January 1, 2012 to June 25, 2013 was proper.  


ATTORNEY FOR THE BOARD

John Francis, Counsel 








INTRODUCTION

The Veteran served on active duty from March 1945 to July 1946.  He died in December 2010 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that, in part, granted entitlement to a survivor's pension, which is also called nonservice-connected death pension, effective the date of the Veteran's death on December 8, 2010.  The agency of original jurisdiction (AOJ) authorized payment of the pension starting January 1, 2011 but terminated payments effective January 1, 2012 because the appellant's countable income exceeded the maximum annual pension rate (MAPR) for a survivor with no dependents.  In June 2014, the AOJ restarted payment of the survivor pension at the MAPR appropriate for a survivor with no dependents with the need for aid and attendance of another person, effective June 25, 2013, the date of receipt of the notice of disagreement, which, in combination with an August 2013 medical certificate, established the need for aid and attendance of another person.  Therefore, the issue has been characterized as shown on the title page of this decision.

The Virtual VA paperless claims processing system contains additional documents submitted by the appellant and VA adjudicative records that have been considered by both the AOJ and the Board in the adjudication of the appellant's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The appellant's annualized income minus excludable medical expenses from January 1, 2012 to December 1, 2012 was $8,924 which exceeded the applicable MAPR of $8,219.  

2.  The appellant's annualized income minus excludable medical expenses from December 1, 2012 to January 1, 2013 was $9,057 which exceeded the applicable MAPR of $8,219. 

3.  The appellant's annualized income minus excludable medical expenses from January 1, 2013 to June 25, 2013 was $9,901 which exceeded the applicable MAPR of $8,359.  


CONCLUSION OF LAW

The criteria for payment of a survivor's pension from January 1, 2012 to June 25, 2013 are not met.  38 U.S.C.A. §§ 1503, 1513, 1521, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In October 2011, the RO provided notice that met the requirements including the eligibility and effective date criteria and that net worth and income must not exceed certain requirments.  The notice also explained the appellant's and VA's respective responsibilities to obtain relevant evidence and was provided prior to the initial decision on the claim.  

The Board finds that VA's duty to assist has been satisfied.  The Veteran's service and marriage records and records of the appellant's Social Security Administration (SSA) benefits have been obtained.  The appellant has submitted income and medical expense information relevant to the periods of time at issue in this appeal.  Therefore, the Board finds that VA has satisfied the notice and assistance requirements.  

A survivor's pension, or death pension benefits, are payable to the surviving spouse because of the non-service connected death of a veteran.  38 U.S.C.A. § 1541, 1543; 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if the veteran had qualifying wartime service or if the veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war.  Qualifying service is service in the active military, naval, or air service for 90 days or more during a period of war (or other criteria not applicable in this case).  
38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3.

The annual income of the surviving spouse must not exceed the maximum annual pension rated (MAPR) specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed burial expenses and medical expenses in excess of five percent of the pension rate.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a). Fractions of dollars are ignored when computing income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.  

The Veteran served in the U.S. Navy from March 1945 to July 1946, which was greater than 90 days during a period of war.  The Veteran and the appellant were married in March 1947 and remained married until the Veteran's death in December 2010.  The appellant has not remarried and is the Veteran's surviving spouse.  The AOJ received the appellant's claim for a survivor's pension in March 2011.

In January 2013, the AOJ granted entitlement to an improved survivor's pension without dependents effective January 1, 2011, the first day of the month following the Veteran's death in December 2010.  In that decision, the AOJ notified the appellant of the payment amounts and the basis for the income and excludable expense calculations.  The AOJ granted pension payments starting January 1, 2011 but terminated the payments effective January 1, 2012 because the appellant's countable income in exceeded the MAPR for a survivor with no dependents.  In a June 2013 notice of disagreement, the appellant objected to the termination of payments and provided additional information regarding expenses and provided evidence that demonstrated a factual need for aid and attendance.  In a May 2014 substantive appeal, the appellant provided a medical certificate of the requirement for aid and attendance of another person and reported additional medical expenses.   In June 2014, the AOJ restarted payments effective June 25, 2013, the date of receipt of the notice of disagreement, which, in combination with an August 2013 medical certificate, established the need for aid and attendance of another person, by applying the MAPR for a survivor without dependents with the need for aid and attendance.  

Therefore, the issue before the Board is whether the termination of pension payments from January 1, 2012 to June 25, 2013 was proper.  

MAPR1 for survivors with no dependents for the period relevant to the appeal were effective as follows:  

Effective Date	MAPR       5% MAPR        	Monthly Medicare Premium 
12/1/2011		$8,219           $410         	$96.40
12/1/2012		$8,359           $417           	$104.90

In the March 2011 claim, the appellant reported monthly income solely from SSA benefits of $1,077, unreimbursed monthly Medicare and private health insurance premiums of $96.50 and $182.00, and a one-time unreimbursed burial expense of $10,000.  Annualized SSA income was $12,924 and annualized medical insurance premiums were $3,342.00.  As the total income minus all excludable expenses was zero, the RO granted pension payments for the calendar year 2011, and the validity and amount of these payments are not on appeal.   

However, starting January 1, 2012, the burial expenses were no longer excludable as they were paid only in 2011.  In a June 2013 notice of disagreement, the appellant reported monthly SSA benefits of $1,115 for an annualized total income of $13,380.  The appellant reported unreimbursed monthly Medicare premium of $105.  However, the premium was $96.40 until December 1, 2012.  Therefore, Medicare and private medical insurance premiums were $96.40 and $227.00 for an annualized total of $3,880.80.  The appellant also reported itemized expenses paid in 2012 for prescriptions and dental work totaling $985.00.  The total unreimbursed expenses in excess of 5 percent MAPR were $4,445.80.  Therefore, the annualized income minus excludable medical expenses from January 1, 2012 to December 1, 2012 was $8,924 which exceeded the MAPR of $8,219.  

Effective December 1, 2012, monthly income from SSA increased to $1,134, annualized to $13,608.  The monthly Medicare premium increased to $104.90, annualized to $1,258.80.  Applying the same 2012 expenses for prescriptions and dental work, the total unreimbursed expenses in excess of the 5 percent MAPR was $4,550.80.  The total annualized income minus excludable expenses from December 1, 2012 to January 1, 2013 was $9,057 which exceeded the MAPR of $8,219. 

For the period from January 1, 2013 to June 25, 2013, the SSA income, Medicare, and private medical insurance premiums remained the same.  The appellant reported medical expenses paid in 2013 for outpatient care of $140.26.  The total unreimbursed expenses in excess of the 5 percent MAPR were $3,706.06.  Therefore, the annualized income minus excludable medical expenses from January 1, 2013 to June 25, 2013 was $9,901 which exceeded the MAPR of $8,359.  

In the June 2013 notice of disagreement, the appellant also reported incurring unspecified and unquantified parking and mileage expenses that could not be included in the calculations.  

In an August 2013 statement, the appellant submitted a medical certificate establishing the need for aid and attendance of another person.  In a substantive appeal received in May 2014, the appellant reported additional expenses for home health care services, prescriptions, medical supplies, dental services, and transportation to medical appointments.  In June 2014, the AOJ considered these reports and resumed pension payments using the MAPR for a survivor with no dependents with aid and attendance, effective June 25, 2013, the date of receipt of the notice of disagreement, which, in combination with the August 2013 medical certificate, established the need for aid and attendance of another person.  There is no indication from the appellant of disagreement with the amount of the resumed pension payments.   

Therefore, as the appellant's annualized income minus reported unreimbursed medical expenses exceeded the MAPRs in effect from January 1, 2012 to June 25, 2013, pension payments during this period of time were not warranted, and the appeal must be denied.  


ORDER

Termination of payment of a Survivor's Pension effective January 1, 2012 to June 25, 2013 was proper; the appeal is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


